DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-12 and 16 in the reply filed on 12/07/2021 is acknowledged.
Claims 13-15 and 17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/07/2021.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 2 recites the limitation "the at least one lap portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1, 5, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2005/061860 A1).
Regarding claims 1 and 7, Johnson teaches a container comprising four longitudinal wall elements (16/18/20/22) surrounding an essentially rectangular elongated interior; a separation wall (27) comprising a through-hole (see Figures 1-3) and dividing the elongated interior in the longitudinal direction into a first interior section and a second interior section, a flap element (28) located at an open end of the first interior section and having a first flap portion provided at one of the longitudinal wall elements and a second flap portion provided at an adjoining longitudinal wall element, wherein the flap element is structured and configured to be flapped from a first state in which each of the first and second flap portions are aligned with the respective wall element at which they are provided into a second state in which the flap element 
	Regarding claim 5, Johnson discloses a container wherein the longitudinally extending wall portion is separated, in the longitudinal direction, from the longitudinal wall element at which it is provided or is connected to the longitudinal wall element by means of a perforated line (see Par. 0037).
	Regarding claim 9, Johnson discloses a container wherein the separation wall comprises at least a first separation wall element that is joint with a wall element that is opposite to the wall element at which the first separation wall element is provided by means of a lid element (22/28; see Figures 1-5) provided either at the end of the first separation wall element or at the opposite wall element.
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Otor (FR 2816916 A1).
	Regarding claim 2, Johnson discloses the claimed invention except for the wall portion comprising a center portion with flap portions foldably attached.  Otor teaches a container wherein a wall portion comprises a center portion (38) and at least one sideward extending flap (39/40) portion separated by a bending line (see Fig. 4) from the center portion allowing to bend the flap portion inwards so that when the wall portion is in its second state (i.e. closed state), wherein the at least one lap portion extends into the elongated interior where the wall portion has two sideward extending flap portions that are arranged at opposite sides of the center portion (see Figures 1-3).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Johnson’s container’s end closure wall to include closure flaps foldably attached to a center portion in order to lock said wall portion in its closed (i.e. second) state (Otor; Page 6 line 25- Page 7 line 23).
13.	Claims 3-4, 6, 8, 11-12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Kureha (WO 2017/221514 A1).
Regarding claims 3-4, 6, 8, and 11, Johnson discloses the claimed invention except for teaching that the container is made of cardboard.  Kureha teaches a tubular storage container made of cardboard (see Par. 0032).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Johnson’s container to be made of cardboard as a known substitution of essential materials used in the art of foldable storage containers, as taught by Kureha.  Further, Examiner considers the interior surface of the container to present one layer and the exterior surface to present a second layer.
Regarding claims 12 and 16, Johnson discloses the claimed invention except for teaching a surface with a low surface roughness coating.  Kureha teaches a container wherein the box has a low surface roughness coating (see Par. 0026 and 0036-0038) at least on the surfaces defining the first interior section.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Johnson’s container to have a low surface roughness coating on an interior surface in order to create a surface with an aesthetically pleasing glossy finish and to also protect the paperboard substrate, as taught by Kureha.
14.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of D’Ippolito (US 2939622 A).
Regarding claim 10, Johnson discloses the claimed invention except for a window.  D’Ippolito teaches a tubular folding container wherein a top wall element comprises a window (7/10) allowing access into the first interior section (see Figures 1-3).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Johnson’s container to include a window in order to allow for visual access to contents (D’Ippolito; Col 2 lines 6-39).
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734